 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   DONALD M. BIRD,                                  No. 2:20–cv–351–KJM–KJN PS

12                      Plaintiff,                    ORDER

13          v.                                        (ECF Nos. 2, 3.)

14   GAVIN NEWSOM,
15                      Defendants.
16

17          On April 8, 2021, the magistrate judge filed findings and recommendations (ECF No. 3),

18   which were served on the parties and which contained notice that any objections to the findings

19   and recommendations were to be filed within fourteen (14) days. No objections were filed.

20          The court presumes that any findings of fact are correct. See Orand v. United States,

21   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

22   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

23   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

24   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be

25   supported by the record and by the proper analysis.

26          Accordingly, IT IS HEREBY ORDERED that:

27      1. The findings and recommendations (ECF No. 3) are ADOPTED IN FULL;

28      2. The action is DISMISSED WITH PREJUDICE as frivolous; and
                                                      1
 1     3. The Clerk of Court is directed to CLOSE this case.
 2   DATED: May 26, 2021.
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  2
